Citation Nr: 1518573	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include depression.  

2. Entitlement to service connection for hearing loss.  

3. Entitlement to service connection for a back disability (claimed as back pain).  

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a left knee disability.

6. Entitlement to service connection for a right shoulder disability.

7. Entitlement to service connection for a left shoulder disability.

8. Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Christopher Loiacano, Agent


ATTORNEY FOR THE BOARD

M. Mac, Counsel 


INTRODUCTION

The Veteran's active duty included the period from June 1970 to June 1974 and from December 1992 to July 2001.  Between 1974 and 2001 the Veteran also had approximately 14 years of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In September 2008 the Veteran filed a claim of service connection for depression; however, the Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus the issue has been broadened and recharacterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he has hearing loss due to working around noisy equipment.  See September 2008 claim.  His DD 214 Forms show he worked in construction and as a weapons technical repair officer.  Service treatment records from 1997 to 2001 show extensive treatment for a psychiatric disorder.  Entries dated in January 1983 show a fracture of the left scapula and a trapezius strain in September 1995.  An x-ray report in May 1983 of the right foot shows and avulsion fracture.  In September 1999 the Veteran complained of chronic right knee pain and was diagnosed with bursitis.  In May 2001 he had a diagnosis of probable left knee pathology versus muscle strain.  Further, service treatment records include a MRI dated in May 2001 that shows multi-level degenerative disk disease of the lumbar spine.  Other service treatment record, to include various entries dated in 1993 and 2001, show extensive treatment for various back problems such as back strain, pain, and probable sciatica.   

There are no current medical records on file.  However, the Veteran is competent to report having symptoms of depression, hearing loss, knee pain, shoulder pain, back pain, and right ankle pain.  Thus, as there is evidence suggesting that the disabilities may be related to service, and insufficient competent evidence of file to decide the claims, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Second, there are two DD 214 Forms in the file, one which shows active service from June 1970 to June 1974 with no prior active service and the other that shows active service from December 1992 to July 2001 with over 18 years of prior active service.  The Veteran in his September 2008 claim indicated that he had active duty from June 15, 1978 to August 1, 2001.  Upon remand the AOJ should obtain the Veteran's complete personnel file to confirm the dates of Veteran's active service.

Lastly, the September 2009 Statement of the Case shows that the Veteran has not received any VA treatment.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  Reference is made to a July 2011 statement wherein the Veteran reported that he received medical care through Tricare.  He also reported private mental health care.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include Dr. C.P. who he is seeing for depression.  See July 2009 notice of disagreement.  A specific request should be made for his Tricare provider records.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.    If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Contact the Department of the Navy, the National Personnel Records Center (NPRC), the Records Management Center, and any other appropriate repository, to request the complete personnel records of the Veteran, and specifically to request copies of all DD 214s from all periods of service.  When requesting the records from the NPRC enter the appropriate codes as indicated in the December 2008 NPRC reply.  

3. Afterwards schedule the Veteran for a VA audiology examination to determine whether the Veteran currently has hearing loss as defined by VA regulations.  All tests and studies deemed necessary should be conducted.  If the Veteran meets the criteria for hearing loss set forth in 38 C.F.R. § 3.385, after reviewing the claims folder and examining the Veteran the examiner is asked to determine the following:

Whether it is at least as likely as not (50 percent probability or more) that the hearing loss is related to the Veteran's noise exposure in service.  In rendering the opinion that examiner should consider that the Veteran contends he was exposed to acoustic trauma by serving on ships and working with noisy equipment.  His DD 214 Forms show he worked in construction and as a weapons technical repair officer.  See September 2008 claim and September 2009 notice of disagreement.  The examiner also should consider that the audiograms throughout service should increasing upward shifts in some of the tested thresholds.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the etiology of any current psychiatric disorder.  After reviewing the record and examining the Veteran the examiner is asked to determine the following:

Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder is related to the Veteran's service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  In rendering the opinions the examiner must consider that service treatment records from 1997 to 2001 show extensive treatment for a psychiatric disorder, to include neurotic depression in October 1997, adjustment disorder in September 1997, adjustment disorder with mixed anxiety and depressed mood in October 1997, dysthymia in October 1997, adjustment disorder with depressed and anxious mood in April 1998, and depressive disorder in May 1998.  Upon separation from service, the Veteran in his April 2001 report of medical history complained of depression or excessive worry.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. Schedule the Veteran for a VA orthopedic examination to determine the etiology of his claimed bilateral knee disability, bilateral shoulder disability, lumbar spine, and right ankle disability.  After reviewing the record and examining the Veteran the examiner is asked to determine the following:

Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has a bilateral knee disability, bilateral shoulder disability, lumbar spine, and right ankle disability that are related to active service.  In rendering the opinions the examiner must consider the following service treatment records, which are replete with treatment for the claimed disabilities: 

As for the knees, service treatment records in September 1999 document the Veteran's complaints of having chronic right knee pain for years, the diagnosis was bursitis.  An entry dated in May 2001 shows probable left knee pathology versus muscle strain.  

As for the lumbar spine, service treatment records dated in 1993 and 2001 show treatment for various back problems such as back strain, pain, and probable sciatica.   There is also a May 2001 MRI that shows multi-level degenerative disk disease with congenital lumbar stenosis and left herniated nucleus pulposus with free fragment, L2-3 with severe stenosis at the level.  

As for the shoulders and right ankle, service treatment records in January 1983 show the Veteran was hit by a van riding a bicycle and fractured his left scapula and sprained his right ankle.  A May 1983 x-ray report of the right foot shows avulsion fractures over dorsum of navicular and talus bones.  In June 1992 the Veteran fell of his bicycle and incurred abrasions on his left shoulder and left knee.  In August 1993 the Veteran had another bicycle accident when he was hit by a car on his left side.  In May 1994 he incurred a trapezius strain after he lost control of the bicycle he was riding and fell on the pavement.  The entry shows that he fell on his right side.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

6. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

